Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


10-12-2007

In Re:Teleglobe Comm
Precedential or Non-Precedential: Precedential

Docket No. 06-2915




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"In Re:Teleglobe Comm " (2007). 2007 Decisions. Paper 291.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/291


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                              PRECEDENTIAL

              UNITED STATES COURT OF APPEALS
                   FOR THE THIRD CIRCUIT


                             No. 06-2915


     IN RE: TELEGLOBE COMMUNICATIONS CORPORATION, et al,
                                         Debtor


       TELEGLOBE USA INC.; OPTEL COMMUNICATIONS INC.;
            TELEGLOBE HOLDINGS (U.S.) CORPORATION;
    TELEGLOBE MARINE (U.S.) INC.; TELEGLOBE HOLDING CORP.;
TELEGLOBE TELECOM CORPORATION; TELEGLOBE INVESTMENT CORP.;
          TELEGLOBE SUBMARINE, Teleglobe Submarine Inc.;
  OFFICIAL COMMITTEE OF UNSECURED CREDITORS OF TELEGLOBE
  COMMUNICATIONS CORPORATION; TELEGLOBE COMMUNICATIONS
          CORPORATION; TELEGLOBE LUXEMBOURG, LLC;
                 TELEGLOBE PUERTO RICO INC.

                                  v.

       BCE INC.; MICHAEL T. BOYCHUK; MARC A. BOUCHARD;
       SERGE FORTIN; TERENCE J. JARMAN; STEWART VERGE;
      JEAN C. MONTY; RICHARD J. CURRIE; THOMAS KIERANS;
           STEPHEN P. SKINNER; H. ARNOLD STEINBERG,

                                                    Appellants

                    VARTEC TELECOM, INC.,
                Defendants/Intervenor in District Court


             Appeal from the United States District Court
                       for the District of Delaware
                  (D.C. Civil Action No. 04-cv-01266)
            Chief District Judge: Honorable Sue L. Robinson


                        Argued January 8, 2007
                 Before: McKEE, AMBRO and FISHER, Circuit Judges

                                (Opinion filed July 17, 2007)

Pauline K. Morgan, Esquire
John T. Dorsey, Esquire
Margaret B. Whiteman, Esquire
Young, Conaway, Stargatt & Taylor
1000 West Street, P.O. Box 391
17th Floor, Brandywine Building
Wilmington, DE 19899-0391

Stuart J. Baskin, Esquire
Jaculin Aaron, Esquire
Shearman & Sterling
599 Lexington Avenue
New York, NY 10022

Stephen J. Marzen, Esquire (Argued)
Shearman & Sterling
801 Pennsylvania Avenue, N.W., Suite 900
Washington, D.C. 20004

       Counsel for Appellants

Gregory V. Varallo, Esquire
C. Malcom Cochran, IV, Esquire (Argued)
Chad M. Shandler, Esquire
Richards, Layton & Finger
One Rodney Square
P.O. Box 551
Wilmington, DE 19899

Philip A. Lacovara, Esquire
Andrew Tauber, Esquire
Mayer, Brown, Rowe & Maw
1909 K Street, N.W.
Washington, D.C. 20006

       Counsel for Appellees

                                             2
Mark I. Levy, Esquire
Kilpatrick Stockton
607 14th Street, N.W., Suite 900
Washington, D.C. 20005

Susan Hackett, Esquire
  Senior Vice President and General Counsel
Association of Corporate Counsel
1025 Connecticut Avenue, N.W., Suite 200
Washington, D.C. 20036

David C. Frederick, Esquire
Robert A. Klinck, Esquire
Kellogg, Huber, Hansen, Todd, Evans & Figel
1615 M Street, N.W., Suite 400
Washington, D.C. 20036

       Counsel for Amici-Appellants


                 ORDER AMENDING PRECEDENTIAL OPINION

AMBRO, Circuit Judge

            It is now ordered that the published Opinion in the above case filed July 17,
2007, be amended as follows:

              On page 7, in footnote 1, insert “The” before “Righteous Brothers”; add
apostrophes to the words “Lovin’ ” and “Feelin’ ”; and include the word “Records” in the
parenthetical after “Phillies” so that the footnote reads as follows:

       The Righteous Brothers, You’ve Lost That Lovin’ Feelin’, on YOU’VE LOST THAT
       LOVIN’ FEELIN’ (Phillies Records 1965).

              On page 19, in the fifteenth line, replace the comma between “law” and
“and” with a semicolon, so that the line reads as follows:

       as a matter of law; and (3) even the documents that fell outside

               On page 21, in the twenty-first line, delete the alteration “[s]” in the quote,
so that the full quote reads as follows:

                                               3
         “Delaware courts look to the Restatement (Second) of Conflict of Laws for
         guidance in choice of law disputes.”

             On page 22, in the thirteenth line, the word “Conflicts” in the source name
should be “Conflict,” so that the full citation reads as follows:

         RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 139 (1971).

             On page 23, in the ninth line, the word “Conflicts” in the source name
should be “Conflict,” so that the full citation reads as follows:

         RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 139 cmts. c & d.

               On page 36, in the twelfth line, the period should be a comma, so that the
full line reads as follows:

         proper “community of interest,” whether the context be criminal

                On page 37, in the fifth line, a section symbol should be inserted, so that the
first citation reads as follows: RICE § 4:35

              On page 43, in the twentieth line, insert a comma and periods in the
abbreviation “L.L.P.” so that the citation reads as follows:

         Trenwick Am. Litig. Trust v. Ernst & Young, L.L.P., 906 A.2d 168, 192 (Del. Ch.
2006).

               On page 45, in the thirteenth line, insert a second closing parenthesis before
the period, so that the twelfth and thirteenth lines read as follows:

         (emphasis in original) (internal citations and quotation marks
         omitted)).

              On page 49, in the third line, a section symbol should be inserted, so that
the second citation reads as follows: RICE § 4:33.

                On page 50, in the third line, insert “and” between “Securities” and
“Exchange.”

            On page 56, in the first line, “Comm’n” should be changed to
“Commission.”

                                               4
              On page 67, in the first line of footnote 33, “Fifth” should be changed to
“Federal,” so that the full line reads as follows:

       As the Court of Appeals for the Federal Circuit has noted,

            On page 69, in the sixteenth line, “app. A01110” should be changed to
“App. at A01110”

               On page 69, in the nineteenth and twentieth lines, delete the closing
parenthesis after “interest.” and insert a second closing parenthesis after “added” so that
the two lines read as follows:

       (or its subsidiaries) shared a common legal interest.” (emphases
       added)). To the extent that BCE admitted that it was obligated

              On page 72, in the seventh line, replace “an” with “a.”

              On page 88, in the third line, delete “an.”

             On page 91, in the fourth line, the word “Conflicts” in the source name
should be “Conflict,” so that the full citation reads as follows:

       RESTATEMENT (SECOND) OF CONFLICT OF LAWS § 306.



                                           By the Court,

                                           /s/ Thomas L. Ambro, Circuit Judge

Dated: October 12, 2007




                                              5